UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1146



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          and


MAXIMO CROES, as Director of Macro Trust N.V.,
registered agent and director of Island
Administrative Management A.V.V.,

                                                 Party in Interest,

          versus


BARBARA AKERS WALTON; BURNELL J. WALTON;
ROBERT C. AKERS; THE DIVINE MISSION COMPANY;
ELLENSON COMPANY; CAROLINA MANAGEMENT COMPANY,

                                          Defendants - Appellants,

          and


NEILSON INVESTMENT COMPANY; CAMBRIDGE TRUST
COMPANY, LIMITED; COLONIAL HERITAGE CORPORA-
TION; OXFORD CHARTER CORPORATION,

                                                       Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-207-1)
Submitted:   October 8, 1998           Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Scott Lagano, Melbourne, Florida, for Appellants; Barbara
Akers Walton, Burnell J. Walton, Robert C. Akers, Appellants Pro
Se. William Sears Estabrook, III, Lawrence P. Blaskopf, Theodore
M. Doolittle, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal from the district court’s post-trial deci-

sion reducing to judgment tax assessments against Appellants,

validating the Government’s federal tax liens based on these

assessments, and finding that Appellants Barbara Akers Walton and

Burnell J. Walton fraudulently conveyed certain real estate to

avoid their tax liability. Appellants also appeal from the district

court’s orders (1) imposing sanctions against them under Fed. R.

Civ. P. 37(b)(2)(A), (d) and (2) denying their motion for a new

trial and to alter or amend the judgment. Our review of the record

and the district court’s opinions discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Walton, No. CA-94-207-1 (W.D.N.C. Aug. 22, Nov.

14, Nov. 25, & Dec. 2, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3